                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHRISTINE JACITA CARRILLO,

        Plaintiff,

v.                                                                   No. 1:19-cv-00531-SMV

ANDREW SAUL,1
Commissioner of Social Security,

        Defendant.


                                                ORDER

       Defendant, the Commissioner of Social Security (Commissioner), by and through her

counsel, has filed an unopposed motion with this Court, pursuant to 42 U.S.C. § 405(g), to enter

a judgment with an order of reversal with remand of the case to the Commissioner for further

administrative proceedings.

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner’s decision with remand in Social Security actions under sentence

four of 42 U.S.C. § 405(g), and in light of the Commissioner’s request for remand of this action

for further proceedings, this Court hereby REVERSES the Commissioner’s decision under




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Federal Rule of Civil Procedure 25(d). Section 205(g) of the Social Security
Act states that an action survives regardless of any change in the person occupying the office of
Commissioner of Social Security. 42 U.S.C. § 405(g).
sentence four of 42 U.S.C. § 405(g) with a REMAND to the Commissioner for further

administrative proceedings.2 See Shalala v. Schaefer, 509 U.S. 292 (1993).


       SIGNED _March 12_, 2020


                                             ____________________________
                                             STEPHAN M. VIDMAR
                                             United States Magistrate Judge


Submitted by:

Counsel for Defendant:

John C. Anderson
United States Attorney

 /s/Allan D. Berger (electronically submitted March 11, 2020)
ALLAN D. BERGER
Special Assistant United States Attorney
Office of the General Counsel
Social Security Administration
1961 Stout Street, Ste. 4169
Denver, CO 80294-4003
Telephone: (303) 844-2149
Allan.berger@ssa.gov




2
 The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
Counsel for Plaintiff:

/s/Katherine H. O’Neal (signature provided by counsel for the Commissioner with consent to file
as unopposed provided on March 3, 2020)
Katherine H. O’Neal
Michael D. Armstrong Law Offices, LLC
Attorney for Plaintiff
220 Adams St. SE, Suite B
Albuquerque, New Mexico 87108
Telephone: (505) 890-9056
FAX: (505) 266-5860
kate.oneal01@michaelarmstronglaw.com
